DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 have been amended to remove the limitations regarding the size of the slot, thus the rejection under 35 U.S.C. 112(a) is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the stone model”. There is insufficient antecedent basis for this limitation.
Claim 13 recites the limitation “the screw access hole”.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SALIGER (US7901209), further in view of SCHWEIGER (US20160081772A1).  
As to claim 2, NICHINONNI teaches a process for making a dental assembly, the dental assembly including an abutment (Figure 4, Item 60) having a longitudinal axis and a sidewall (Figure 4 teaches the longitudinal axis (100) and a slot in the sidewall (112).), a screw (Figure 4, Item 130), and a prosthesis (Col. 4, Line 9 teaches the attachment of a prosthesis to the abutment (60).  Col. 6, Line 10 teaches the prosthesis isn’t shown in the drawings, but is attached to the coping (64) that is part of the abutment (60).), the process comprising: designing the abutment to include a screw access hole along the longitudinal axis of the abutment and configured to receive the screw, and a slot in the sidewall of the abutment. (Figure 4 teaches the longitudinal axis (100) in which the screw (130) can be inserted and a slot in the sidewall (112).)
NICHINONNI does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises: intraoral scanning of an oral cavity; computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.
However SALIGER teaches intraoral scanning of an oral cavity; and computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.  (Col. 2, Lines 1-10 disclose scanning of the cavity, and using computing software to determine the shape of the elements for the dental assembly.) and manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of NICHINONNI in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of NICHINONNI because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).
NICHINONNI does not explicitly disclose designing the prosthesis (not illustrated) to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.
However, SCHWEIGER teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figure 6 teaches a driver access channel (35) at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough. (Figure 6 teaches (d3, which is the diameter of the channel through the supraconstruction 3) is smaller than (d1), which means the screw diameter is larger than the access channel diameter.)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of SCHWEIGER to the dental assembly creation method of NICHINONNI in order to make necessary only the feed through of the shank of a suitable tool (SCHWEIGER ¶0053), thus retaining all elements of the dental superstructure in the prosthesis during assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of SCHWEIGER to the dental assembly creation method of NICHINONNI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, NICHINONNI in view of SALIGER and SCHWEIGER teaches the process of claim 2, wherein the manufacturing the abutment further comprises milling a prosthesis blank in accordance with the computer model to produce the prosthesis of (SALIGER, Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.  Alternatively, SCHWEIGER ¶0057 teaches the creation of the dental assembly using a CAD/CAM device and milling.)

As to claim 10, NICHINONNI in view of SALIGER and SCHWEIGER teaches the process of claim 2, wherein designing the prosthesis includes designing the driver access channel in alignment with the slot of the abutment such that the driver is capable of engaging the screw through the slot and driving the screw to attach the assembly to an implant. (NICHINONNI, Col. 5, Lines 5-10 teach the opening (112) in the side of the abutment (60) provides access to the connector (screw).  SCHWEIGER, Figure 2 teaches the driver can be inserted at an angle into the prosthesis to manipulate the screw.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SALIGER (US7901209), further in view of BERNARD (US20160242877A1).
As to claim 2, NICHINONNI teaches a process for making a dental assembly, the dental assembly including an abutment (Figure 4, Item 60) having a longitudinal axis and a sidewall (Figure 4 teaches the longitudinal axis (100) and a slot in the sidewall (112).), a screw (Figure 4, Item 130), and a prosthesis (Col. 4, Line 9 teaches the attachment of a prosthesis to the abutment (60).  Col. 6, Line 10 teaches the prosthesis isn’t shown in the drawings, but is attached to the coping (64) that is part of the abutment (60).), the process comprising: designing the abutment to include a screw access hole along the longitudinal axis of the abutment and configured to receive the screw, and a slot in the sidewall of the abutment. (Figure 4 teaches the longitudinal axis (100) in which the screw (130) can be inserted and a slot in the sidewall (112).)
NICHINONNI does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises: intraoral scanning of an oral cavity; computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.
However SALIGER teaches intraoral scanning of an oral cavity; and computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.  (Col. 2, Lines 1-10 disclose scanning of the cavity, and using computing software to determine the shape of the elements for the dental assembly.) and manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of NICHINONNI in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method 
NICHINONNI does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11). ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough. (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).) 
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of NICHINONNI in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of NICHINONNI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US20080311544A1) in view of SALIGER (US7901209), further in view of BERNARD (US20160242877A1).
As to claim 2, LEE teaches a process for making a dental assembly, the dental assembly including an abutment (Figure 2, Item 210) having a longitudinal axis and a sidewall (Figure 2 teaches the longitudinal axis (vertical axis) and a slot in the sidewall (Figure 2 teaches the abutment (201) has an angled opening such that there is a slot formed in the sidewall.).), a screw (Figure 5, Item 507), and a prosthesis (Figure 5, Item 511), the process comprising: designing the abutment to include a screw access hole along the longitudinal axis of the abutment and configured to receive the screw, and a slot in the sidewall of the abutment. (Figure 2 teaches the longitudinal axis (vertical axis) in which the screw (not shown) can be inserted and a slot in the sidewall (207).) and designing the prosthesis to have a driver axis channel at an off axis angle. (Figure 5 teaches the prosthesis (511) has an opening at an off axis angle for the driver (504) to enter and manipulate the screw.)
LEE does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises: intraoral scanning of an oral cavity; computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.
However SALIGER teaches intraoral scanning of an oral cavity; and computer aided placement of the screw access hole and the slot in the sidewall of the abutment based on the intraoral scan of the oral cavity to produce a computer model of the dental assembly.  (Col. 2, Lines 1-10 disclose scanning of the cavity, and using computing software to determine the shape of the elements for the dental assembly.) and manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of LEE in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of LEE because it has been held 
LEE does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11). ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel in instances when placement in the mouth would otherwise not allow accessing the channel with tools (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 4, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1).
As to claim 4, NICHINONNI teaches process for making a dental assembly, the dental assembly including an abutment (Figure 4, Item 60) having a longitudinal axis and a sidewall (Figure 4 teaches the longitudinal axis (100) and a slot in the sidewall (112).), a screw (Figure 4, Item 130), and a prosthesis (Col. 4, Line 9 teaches the attachment of a prosthesis to the abutment (60).  Col. 6, Line 10 teaches the prosthesis isn’t shown in the drawings, but is attached to the coping (64) that is part of the abutment (60).), the process comprising: designing the abutment to include a screw access hole along the longitudinal axis of the abutment and configured to receive the screw, and a slot in the sidewall of the abutment. (Figure 4 teaches the longitudinal axis (100) in which the screw (130) can be inserted and a slot in the sidewall (112).)
NICHINONNI does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an 
However, SCHWEIGER teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figure 6 teaches a driver access channel (35) at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough (Figure 6 teaches (d3) is smaller than (d1), which means the screw diameter is larger than the access channel diameter.) 
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of SCHWEIGER to the dental assembly creation method of NICHINONNI in order to make necessary only the feed through of the shank of a suitable tool (SCHWEIGER ¶0053), thus retaining all elements of the dental superstructure in the prosthesis during assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of SCHWEIGER to the dental assembly creation method of NICHINONNI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, NICHINONNI in view of SCHWEIGER teaches the process of claim 4, wherein designing the prosthesis includes designing the driver access channel (SCHWIEGER Figure 6 teaches designing of the access channel (35) to align with an opening the abutment (4). ¶0053 teaches the size of the access channel is chosen to fit the shank of the tool. Figures 1 and 2 teach that the access channel can be either along the axis or at an angle from the main axis of the abutment. NICHINONNI, Figure 4 teaches the screw can be accessed via a slot (112) or an opening (104) along the longitudinal axis (100).)

As to claim 11, NICHINONNI in view of SCHWEIGER teaches the process of claim 4, further comprising: manufacturing the designed abutment. (SCHWEIGER ¶0057 teaches the creation of the dental assembly by milling via a CAD/CAM device.  This is a manufacturing step based on a computer design.)
One of ordinary skill would have been motivated to apply the known dental assembly creation technique of SCHWEIGER to the abutment manufacturing method of NICHINONNI in order to utilize the known CAD/CAM and milling technique to create a precisely dimensioned dental assembly according to computer models.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dental assembly creation technique of SCHWEIGER to the abutment manufacturing method of NICHINONNI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 12, NICHINONNI teaches process for making a dental assembly, the dental assembly including an abutment (Figure 4, Item 60) having a longitudinal axis and a sidewall (Figure 4 teaches the longitudinal axis (100) and a slot in the sidewall (112).), a screw (Figure 4, Item 130), and a prosthesis (Col. 4, Line 9 teaches the attachment of a prosthesis to the abutment (60).  Col. 6, Line 10 teaches the prosthesis isn’t shown in the drawings, but is attached to the coping (64) that is part of the abutment (60).), the process comprising: designing the abutment to include a cavity along the longitudinal axis of the abutment, the cavity being configured to receive the screw along the longitudinal axis, and designing the abutment to include a slot in the sidewall, the slot opening to the cavity. (Figure 4 teaches the longitudinal axis (100) in which the screw (130) can be inserted into the cavity and a slot in the sidewall (112).)
NICHINONNI does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis and aligned with the slot when the prosthesis is attached to the abutment, the driver access channel being configured to allow a tool to pass through the slot and rotate the screw in the cavity, wherein when the prosthesis and abutment are assembled together with the screw in the cavity, the screw is not passable through the driver access channel and is contained within the cavity of the abutment.
However, SCHWEIGER teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis and aligned with the slot when the prosthesis is attached to the abutment (Figure 6 teaches a driver access channel (35) at an off axis angle. NICHINONNI teaches a slot (112) in the sidewall of the abutment (60) at an off axis angle.), the driver access channel being configured to allow a tool to pass through the slot and rotate the screw in the cavity, wherein when the prosthesis and abutment are assembled together with the screw in the cavity, the screw is not passable through the driver access channel and is contained within the cavity of the abutment. (Figure 6 teaches (d3) is smaller than (d1), which means the screw diameter is larger than the access channel diameter.  ¶0053 teaches the size of the access channel is chosen to fit the shank of the tool.)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of SCHWEIGER to the dental assembly creation method of NICHINONNI in order to make necessary only the feed through of the shank of a suitable tool (SCHWEIGER ¶0053), thus retaining all elements of the dental superstructure in the prosthesis during assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of SCHWEIGER to the dental assembly creation method of NICHINONNI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 13, NICHINONNI in view of SCHWEIGER teaches the process of claim 12, wherein designing the prosthesis includes sizing the driver access channel such that a driver is capable of engaging the screw in the screw access hole through the slot and driving the screw along the longitudinal axis to attach the assembly to an (SCHWIEGER Figure 6 teaches designing of the access channel (35) to align with an opening the abutment (4). ¶0053 teaches the size of the access channel is chosen to fit the shank of the tool.  Figures 1 and 2 teach that the access channel can be either along the axis or at an angle from the main axis of the abutment. NICHINONNI, Figure 4 teaches the screw can be accessed via a slot (112) or an opening (104) along the longitudinal axis (100).)

As to claim 14, NICHINONNI in view of SCHWEIGER teaches the process of claim 12, further comprising: manufacturing the designed abutment. (SCHWEIGER ¶0057 teaches the creation of the dental assembly by milling via a CAD/CAM device.  This is a manufacturing step based on a computer design.)
One of ordinary skill would have been motivated to apply the known dental assembly creation technique of SCHWEIGER to the abutment manufacturing method of NICHINONNI in order to utilize the known CAD/CAM and milling technique to create a precisely dimensioned dental assembly according to computer models.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dental assembly creation technique of SCHWEIGER to the abutment manufacturing method of NICHINONNI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 15, NICHINONNI in view of SCHWEIGER teaches the process of claim 12, further comprising: manufacturing the designed prosthesis. (SCHWEIGER ¶0057 teaches the creation of the dental assembly by milling via a CAD/CAM device.  This is a manufacturing step based on a computer design.)

Claims 11 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1), as applied in claim 4, further in view of SALIGER (US7901209).
As to claim 11, NICHINONNI in view of SCHWEIGER teaches the process of claim 4, but NICHINONNI does not explicitly disclose the manufacturing of the abutment.
However, SALIGER teaches manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of NICHINONNI in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of NICHINONNI because it has 
As to claim 7, NICHINONNI in view of SCHWEIGER and SALIGER teaches the process of claim 11, wherein the manufacturing the abutment further comprises milling a prosthesis blank in accordance with the computer model to produce the prosthesis of the dental assembly. (SALIGER, Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.  Alternatively, SCHWEIGER ¶0057 teaches the creation of the dental assembly using a CAD/CAM device and milling.)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US20080311544A1) in view of BERNARD (US20160242877A1).
As to claim 4, LEE teaches a process for making a dental assembly, the dental assembly including an abutment (Figure 2, Item 210) having a longitudinal axis and a sidewall (Figure 2 teaches the longitudinal axis (vertical axis) and a slot in the sidewall (Figure 2 teaches the abutment (201) has an angled opening such that there is a slot formed in the sidewall.).), a screw (Figure 5, Item 507), and a prosthesis (Figure 5, Item 511), the process comprising: designing the abutment to include a screw access hole along the longitudinal axis of the abutment and configured to receive the screw, and a slot in the sidewall of the abutment. (Figure 2 teaches the longitudinal axis (vertical axis) in which the screw (not shown) can be inserted and a slot in the sidewall (207).) and designing the prosthesis to have a driver axis channel at an off axis angle. (Figure 5 teaches the prosthesis (511) has an opening at an off axis angle for the driver (504) to enter and manipulate the screw.)
LEE does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment, the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis of the abutment when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11). ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle.), the driver access channel having an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel in instances when placement in the mouth would otherwise not allow accessing the channel with tools (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 12, LEE teaches process for making a dental assembly, the dental assembly including an abutment (Figure 2, Item 210)  having a longitudinal axis and a sidewall (Figure 2 teaches the longitudinal axis (vertical axis) and a slot in the sidewall (Figure 2 teaches the abutment (201) has an angled opening such that there is a slot formed in the sidewall.).), a screw (Figure 5, Item 507), and a prosthesis (Figure 5, Item 511), the process comprising: designing the abutment to include a cavity along the longitudinal axis of the abutment, the cavity being configured to receive the screw along the longitudinal axis, and designing the abutment to include a slot in the sidewall, the slot opening to the cavity. (Figure 2 teaches the longitudinal axis (vertical axis) in which the screw (not shown) can be inserted into the hollow interior of the abutment and a slot in the sidewall (207).) and designing the prosthesis to have a driver axis channel at an off axis angle. (Figure 5 teaches the prosthesis (511) has an opening at an off axis angle for the driver (504) to enter and manipulate the screw.)
LEE does not explicitly disclose designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis and aligned with the slot when the prosthesis is attached to the abutment, the driver access channel being configured to allow a tool to pass through the slot and rotate the screw in the cavity, 
However, BERNARD teaches designing the prosthesis to include a driver access channel at an off-axis angle from the longitudinal axis and aligned with the slot when the prosthesis is attached to the abutment (Figures 1 teaches the abutment (2) attaches to a prosthesis (4) with a driver access channel (11) that is aligned with the opening of the abutment. ¶0020 teaches a tool can be inserted into channel (11).  Figure 3 teaches the driver access channel can be at an off axis angle, thus aligned with the slot of LEE.), the driver access channel being configured to allow a tool to pass through the slot and rotate the screw in the cavity (¶0020 teaches a tool can be inserted into the channel (11), wherein when the prosthesis and the abutment are assembled together with the screw in the cavity, the screw is not passable through the driver access channel and is contained within the cavity of the abutment. (Figure 1 teaches the driver access channel (11) has a smaller cross section than the head of the screw (3).)
One of ordinary skill in the art would have been motivated to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE in order to improve the structural integrity and reduce mechanical weakness of the assembly (BERNARD ¶0026), create smaller exit holes and reduce aesthetical drawbacks (BERNARD ¶0026), and use the angulated channel in instances when placement in the mouth would otherwise not allow accessing the channel with tools (BERNARD ¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known driver access channel sizing technique of BERNARD to the dental assembly creation method of LEE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1), as applied in claim 4 above, further in view of WILLOUGHBY (US6126445).
As to claim 5, NICHINONNI in view of SCHWEIGER teaches the process of claim 4, wherein an abutment is designed to fit the needs of the patient.
NICHINONNI in view of SCHWEIGER does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises taking an impression of an oral cavity and making a stone model of the oral impression.
However, WILLOUGHBY teaches manufacturing the abutment according to the designing step (Figure 17 teaches the creation of a dental assembly (22) based on the results of an impression taken by a device (72) and data sent to a computer system.), wherein the designing the abutment further comprises taking an impression of an oral cavity and making a stone model of the oral impression. (Col. 39, Lines 17-20 disclose a stone model created from an impression.)
One of ordinary skill in the art would have been motivated to apply the stone model technique of WILLOUGHBY to the abutment designing of NICHINONNI in view of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the stone model technique of WILLOUGHBY to the abutment designing of NICHINONNI in view of SCHWEIGER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1), as applied in claim 4 above, further in view of SALIGER (US7901209).
As to claim 6, NICHINONNI in view of SCHWEIGER teaches the process of claim 4, wherein an abutment is designed to fit the needs of the patient. (SCHWEIGER, ¶0057 teaches the use of CAD/CAM to create the dental assembly.)
NICHINONNI in view of SCHWEIGER does not explicitly disclose manufacturing the abutment according to the designing step, wherein the designing the abutment further comprises taking an impression of an oral cavity and producing a computer model of the abutment from the impression of the oral cavity.
However, SALIGER teaches taking an impression of an oral cavity and producing a computer model of the abutment from the impression of the oral cavity ((Col. 2, Lines 1-10 disclose scanning of the cavity, and using computing software to determine the shape of the elements for the dental assembly.) and manufacturing the abutment according to the designing step. (Col. 2, Lines 27-30 teach that the dental superstructure is made from a single blank.  Col. 5, Lines 11-17 teach the manufacture of the elements using a grinding machine.)
One of ordinary skill in the art would have been motivated to combine the scanning and manufacturing method of SALIGER with the abutment manufacturing method of NICHINONNI in order to analyze the situation and compute the optimum shape of the superstructure. (SALIGER, Col. 2, Lines 5-7)
Therefore it would have been obvious to one or ordinary skill in the art, at the time the invention was effectively filed, to combine the scanning and computing method of SALIGER with the abutment manufacturing method of NICHINONNI because it has been held to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1), as applied in claim 11 above, further in view of WILLOUGHBY (US6126445) and YOUNG (KR101554422).
As to claim 8
NICHINONNI in view of SCHWEIGER does not explicitly disclose attaching the abutment to the stone model in a treatment location; applying a coping having a sidewall and a slot in the sidewall, the coping placed over the abutment such that the slot in the sidewall of the coping and the slot in the sidewall of the abutment overlap. NICHINONNI does disclose the use of a coping (64) as part of the abutment assembly.
However WILLOUGHBY teaches attaching the abutment to the stone model in a treatment location (WILLOUGHBY, Col. 42, Lines 50-55 disclose the use of stone modeling material over a dental assembly.); applying a coping having a sidewall and a slot in the sidewall, the coping placed over the abutment such that the slot in the sidewall of the coping and the slot in the sidewall of the abutment overlap. (WILLOUGHBY, Figure 2 discloses a coping (18) places over an externally threaded member (12) with aligning holes in the sidewall where a screw is inserted.)
One of ordinary skill in the art would have been motivated to apply the stone model technique of WILLOUGHBY to the abutment designing of NICHINONNI in view of SCHWEIGER in order to obtain an accurate image of the patient’s mouth for scanning and design of the dental assembly.  Additionally, using oral impressions and stone models is a well-known and understood technique in the art of dental device manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the stone model technique of WILLOUGHBY to the abutment designing of NICHINONNI in view of SCHWEIGER because it has been held to be prima facie obvious to apply a known technique to a 
NICHINONNI in view of SCHWEIGER does not explicitly disclose inserting an access-channel plug configured to fit into the slot in the sidewall of the coping and into the slot in the sidewall of the abutment at an off-axis angle; applying wax around the coping and the access channel plug to create a tooth- shaped wax inverse negative; removing the access channel plug from the wax inverse negative; converting the wax inverse negative to a prosthesis having a driver access channel, the driver access channel having an opening on at least one surface of the prosthesis, the prosthesis placed over the abutment such that the driver access channel of the prosthesis and the slot in the sidewall of the abutment overlap; inserting the screw into the screw access hole; and attaching the prosthesis to the abutment.
However, YOUNG teaches inserting an access-channel plug configured to fit into the slot in the sidewall of the coping and into the slot in the sidewall of the abutment at an off-axis angle; applying wax around the coping and the access channel plug to create a tooth- shaped wax inverse negative; removing the access channel plug from the wax inverse negative; converting the wax inverse negative to a prosthesis having a driver access channel, the driver access channel having an opening on at least one surface of the prosthesis, the prosthesis placed over the abutment such that the driver access channel of the prosthesis and the slot in the sidewall of the abutment overlap; inserting the screw into the screw access hole; and attaching the prosthesis to the abutment. (Figure 1 discloses the process for creating the prosthesis and abutment with aligned screw holes.  Figure 4 discloses inserting a plug (B2) into the sidewall of the abutment (30), then pouring wax (40) to create a wax mold of the prosthesis.  Figure 5 discloses the creation of a prosthesis with an access channel.  Figure 6 discloses the access channel and the slot in the sidewall of the abutment (30) overlap and are attached with the screw (B2).)
One of ordinary skill in the art would have been motivated to apply the wax negative technique of YOUNG with the dental assembly creation of NICHINONNI in view of SCHWEIGER in order to maintain precise alignment of the prosthesis on the abutment.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known wax negative technique of YOUNG with the dental assembly creation of XAM in view of SALIGER and WILLOUGHBY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks, filed 12 February 2021, with respect to the rejection of claims 12-15 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 of claims 12-15 has been withdrawn.  However, after further consideration, a new rejection under 35 U.S.C. 103 for claim 12 is presented using [LEE (US20080311544A1) in view of BERNARD (US20160242877A1)] or [NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1)]
Applicant’s arguments, see pages 6-8 of the remarks, filed 12 February 2021, with respect to the rejection of claims 2-4, 6, 7, and 9-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the arguments regarding the combination of XAM and ELSNER were considered persuasive. The rejections under 35 U.S.C. 103 of claims 2-4, 6, 7, and 9-11 using XAM and ELSNER have been withdrawn.  However, after further consideration, a new rejection under 35 U.S.C. 103 for claim 2 is presented using [LEE (US20080311544A1) in view of SALIGER (US7901209) and BERNARD (US20160242877A1)] or [NICHINONNI (US6500003B2) in view of SALIGER (US7901209) and SCHWEIGER (US20160081772A1)] or [NICHINONNI (US6500003B2) in view of SALIGER (US7901209) and BERNARD (US20160242877A1)] and claim 4 is presented using [LEE (US20080311544A1) in view of BERNARD (US20160242877A1)] or [NICHINONNI (US6500003B2) in view of SCHWEIGER (US20160081772A1)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7 April 2021